Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In particular, in claim 7,  line 16,  it is unclear how the “electronic control device (2)” measures the fuel flow rate;  possibly applicant meant to say that the fuel flow rate is calculated or estimated by the electronic control device since a sensor would be required to measure the fuel flow rate. 
Double Patenting
Claims 1-14 of this application is patentably indistinct from claims 1-10 of Application No. 17130781. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one 
Claim Objections
Claims 6 and11-14 are objected to because of the following informalities:  Due to an apparent typographical error, claims 12-14 claim the same subject matter as claims 2-4.  Examiner suggests amending claims 12-14 to depend from claim 11.  Furthermore, claim 6 and new claim 11 recite the same subject matter, since applicant stated that new claim 11, was claim 6 in independent form. Cancellation of claim 6 is appropriate. Appropriate correction is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 12-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fukumoto et al (US 2007/0283927).  Fukumoto et al teaches:  a system 

•    at least one fuel transporting line (20);

•    at least one fuel distribution system (between transporting line 20 and injector 100) associated with the fuel transporting line (20) having at least one main duct and at least one branch ; a fuel injecting device (100) associated with the branch and at least one fuel heating device (110) provided with a heating chamber (Fig. 3, 104 area), said heating device (110) being placed adjacent to the fuel injecting device;

•    at least one electronic control device (30) associated with the fuel injecting device (14); and

•    at least one fuel heating control device (30) associated with the electronic control device (30) and associated with at least one fuel heater (110);

characterized in that the system comprises at least one temperature sensor (23) mechanically associated with the fuel distribution system and electrically associated with the electronic control device (30) .

Claim(s) 1-5 and 12-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim  et al (US 9163593).  Kim et al teaches: (See figures 2-4)  a system 

•    at least one fuel transporting line (112);

•    at least one fuel distribution system (210) associated with the fuel transporting line (112) having at least one main duct (210) and at least one branch (not numbered; a fuel injecting device (201) associated with the branch and at least one fuel heating device (200) provided with a heating chamber (inside 210), said heating device (200) being placed adjacent to the fuel injecting device;

•    at least one electronic control device  associated with the fuel injecting device (14); and

•    at least one fuel heating control device associated with the electronic control device (30) and associated with at least one fuel heater (200);

characterized in that the system comprises at least one temperature sensor (216) mechanically associated with the fuel distribution system and electrically associated with the electronic control device.

Response to Arguments
Applicant's arguments filed 9/16/2021 have been fully considered but they are not persuasive. In particular, with respect to the 35 USC 102 (a)(2) rejection of claims 1-5 as being anticipated by either of Fukumoto et al or Kim et al as delineated above, the thrust of applicant’s arguments is drawn to the claim recitation of independent claim 1 that recites :
“at least one electronic control device (2) associated with the fuel injecting device (14); and
 at least one fuel heating control device (3) associated with the electronic control
device (2)”.   
Specifically applicant argues that “ By providing a specific/dedicated device for the heating control function, which requires more powerful transistors and larger heat sinks, burden is removed from the electronic control device. The electronic control device conducts much lower currents and therefore does not require this additional hardware.”  
However, this argument is not persuasive as applicant’s specification does not appear to provide any structural specificity with respect to the device nor its location on the system.  Furthermore, the claim only requires that “the heater control device” is “associated” with “the electronic control device”.   It should be noted that drawing Figure 1 which shows the heater control device 3 and electronic control device 2 is merely a schematic.  As both of Fukumoto et al and Kim each teach an electronic control device which includes the function of “heater control” this may be interpreted as a heater control device existing within the electronic control devices of Fukumoto et al . 


Allowable Subject Matter
Claim 11 would be allowable upon cancellation of claim 6.  Claims 12-14 would be allowable if corrected to depend from claim 11. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK R SOLIS whose telephone number is (571)272-4853.  The examiner can normally be reached on Monday - Friday 9 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERICK R SOLIS/Primary Examiner, Art Unit 3747